Citation Nr: 9916231	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1974.

This appeal arises from a November 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran was born in May 1952, reported attending one 
year of college, and has occupational experience as a 
painter.

2.  The veteran has not been awarded service connection for 
any disorder

3.  Medical evidence establishes that the veteran has a left 
knee disorder, a right wrist/hand disorder, and is status 
post colostomy closure following an abdominal surgery; these 
disorders are each evaluated as noncompensable.

4.  The veteran testified, at a personal hearing conducted in 
May 1998, that he was gainfully employed.

5.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
4.15, 4.16, 4.17, 4.25, and Part 4, Diagnostic Codes 5215, 
5257, 7332 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate diagnostic 
code (DC) to determine whether the veteran holds a combined 
100 percent schedular evaluation for pension purposes.  In 
determining the combined figure, nonservice-connected 
disabilities are evaluated under the criteria as service-
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.  

A veteran may establish permanent and total disability for 
pension purposes absent a combined 100 percent schedular 
evaluation by proving that the individual (as opposed to the 
average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502, 1521(a); 38 C.F.R. § 4.17.  
Under this analysis, if there is only one such disability, it 
must be ratable at 60 percent or more, and; if there are two 
or more disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.  

Initially, the Board notes that the veteran has not been 
award service connection for any disorder.  The medical 
evidence establishes that veteran's nonservice-connected 
disorders are a left knee disorder, status post-operative, a 
right wrist/hand disorder, and a history of abdominal surgery 
and temporary colostomy, status post colostomy closure.  The 
veteran alleges that he has additional disorders, including a 
hearing loss, but the examiner who conducted February 1998 VA 
examination noted that the veteran's hearing was normal for 
conversation.  The medical evidence also reflects that the 
veteran has been treated for alcohol and substance abuse.  
However, disability due to willful misconduct, which includes 
disability due to alcohol and substance abuse, may not be 
evaluated for purposes of pension eligibility.  38 U.S.C.A. 
§ 1521.  

The RO has assigned noncompensable ratings for the veteran's 
left knee disorder, status post-operative, a right wrist/hand 
disorder, and a history of abdominal surgery and temporary 
colostomy, status post colostomy closure.  The Board finds 
that the preponderance of the evidence is against any rating 
other than a noncompensable rating for any of the 
disabilities.  Given the foregoing consideration, the 
veteran's disabilities are objectively determined not to be 
representative of a total, 100 percent schedular evaluation 
in accordance with 38 C.F.R. § 4.15.  Accordingly, on the 
basis of the objective "average person" standard of review, 
a permanent and total disability evaluation is not warranted.  
Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  Since the veteran's disabilities have 
been found to have been appropriately rated, and since none 
of his disabilities has been rated as at least 40 percent 
disabling, the veteran cannot be considered permanently and 
totally disabled on the basis of schedular criteria.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in May 1952 and has reported attending 
one year of college.  The veteran's work history reveals that 
he has employment experience as a painter.  

The veteran indicated that he was laid off in November 1997 
from a company where he had worked as a painter for more than 
15 years.  There is no evidence that the veteran was laid off 
as a result of his knee, hand, or post colostomy closure, 
disorders or any other medical disorder.  There is no 
subsequent evidence in the file indicating that the veteran 
is medically unable to participate in substantial and gainful 
employment.  Hence, a basis for entitlement to a permanent 
and total disability evaluation on an extraschedular basis 
has not been presented.  See generally, Van Hoose v. Brown, 4 
Vet. App. 361 at 363 (1993).

At a personal hearing conducted in May 1998, the veteran 
testified that he earned over $22, 000 in 1997.  The veteran 
further testified that he had recently returned to work as a 
painter, was working full time, and his hourly wage was 
approximately $20 per hour.  

The evidence establishes that the veteran was employed as of 
May 1998.  There is no subsequent evidence in the file 
indicating that the veteran is currently unemployed or 
disabled.  Hence, the veteran does not meet the basic 
criteria for entitlement to a permanent and total disability 
evaluation.  

Under governing law, there is no basis on which to grant the 
veteran the benefit that he is seeking.  The veteran has 
testified that he is currently employed full-time in a job 
which pays approximately $20 per hour.  The facts testified 
to by the veteran are not in dispute.  Pension benefits are 
available only to an individual who is unemployable.  The 
veteran is employed in a substantial and gainful occupation.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

A permanent and total disability rating for pension purposes 
is denied.




		
	TRESA M. SCHLECHT	
	Acting Member, Board of Veterans' Appeals



 

